Citation Nr: 0734509	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-38 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic renal 
failure (claimed as organ damage).  

3.  Entitlement to an evaluation in excess of 50 percent for 
anxiety disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from July 1946 to July 
1949; and from November 1949 to January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In his November 2005 substantive appeal, the veteran 
indicated that he wished to appear for a Board hearing to be 
held before a Veterans Law Judge in Washington, DC.  As will 
be discussed herein, the veteran has subsequently elected to 
withdraw his pending appeal at least as to the increased 
rating claim for anxiety.  The hearing request as to the 
remaining claims on appeal will be addressed in the Remand 
portion of this document.  

The claims of entitlement to service connection for 
hypertension and chronic renal failure being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

On October 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, requesting withdrawal of the appeal pertaining to 
entitlement to an evaluation in excess of 50 percent for 
anxiety disorder.  




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant as to the claim of entitlement to an evaluation in 
excess of 50 percent for anxiety disorder have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).

In a statement signed by the veteran and dated on October 10, 
2007, the veteran reported that he did "not wish to take my 
appeals any further."  He specifically indicated that he had 
asked for a 50 percent evaluation for anxiety disorder, and 
had received it (in a May 2007 rating decision) and was 
satisfied with the decision.  As such, he has clearly 
withdrawn his appeal at least as to the anxiety claim and 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to that claim and 
it is dismissed.


ORDER

The appeal as to the claim of entitlement to an evaluation in 
excess of 50 percent for anxiety disorder is dismissed.




REMAND

A couple of critical matters in this case require 
clarification prior to taking further action as to the 
remaining claims in this case.  These matters consist of: the 
veteran's intentions to pursue the remaining claims on appeal 
and the status of his Board hearing request.

In correspondence received from the veteran in October 2007, 
he indicated that that he did "not wish to take my appeals 
any further."  He specifically indicated that he had asked 
for a 50 percent evaluation for anxiety disorder, and had 
received it and was satisfied with the decision.  However, 
the Board notes that the veteran has two other claims pending 
on appeal, which were not specifically addressed in that 
statement.  The Board does not wish to take a premature or 
unintended action in dismissing the two remaining service 
connection claims on appeal, and instead believes that the 
veteran's statement and intentions must be clarified prior to 
any further action in this case.

As a related matter, in his November 2005 substantive appeal, 
the veteran had requested a Board hearing to be held before a 
Veterans Law Judge in Washington, DC.  It does not appear 
that this hearing request was ever withdrawn, or that such a 
hearing was ever scheduled.  The matter is moot if ultimately 
the veteran specifically withdraws his pending service 
connection claims.  However, again clarification of this 
matter is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a letter to the 
veteran asking him to clarify his October 
2007 statement in which he indicated that 
he did not wish to take his appeals any 
further but only specifically mentioned 
his increased rating claim for anxiety 
disorder, particularly inasmuch as two 
service connection claims remain pending 
on appeal.  Specifically, the veteran 
should be notified of the two claims 
which are in appellate status, 
entitlement to service connection for 
hypertension and for chronic renal 
failure, and clarification should be 
requested with respect to whether he 
intended to withdraw one or more of these 
claims from appellate status, and if so, 
specifically which one(s).  His response 
should be provided for/added to the 
record.

2.  In conjunction with or after 
receiving clarification as to whether the 
veteran intends to pursue any remaining 
claims on appeal, his request for a Board 
hearing to be held before a Veterans Law 
Judge in Washington, DC, should also be 
clarified.  In the event that the veteran 
expresses a desire to withdraw his 
appeals as to all remaining claims, the 
matter is moot, and a notation as to 
cancellation of the requested hearing 
should be annotated for the record.  In 
the event that the veteran wishes to 
pursue one or more remaining claims, the 
RO should also issue correspondence to 
the veteran asking whether he still 
wishes to be scheduled for a  Board 
hearing in Washington, DC, as requested, 
or for any other type of Board hearing 
and his response should be provided 
for/annotated in the record.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


